Exhibit 10.15

 

MISTRAS GROUP, INC.

SEVERANCE PLAN

 

Introduction

 

Due to the competitive nature of the NDT business and the need for executive and
managerial talent in the industry, executives and managers of Mistras
Group, Inc. (“Mistras”) and its subsidiaries (Mistras and its subsidiaries are
collectively referred to as the “Company”) have been and will continue to be
recruited by other companies.  In order to attract and retain executive and
managerial talent, the Compensation Committee of the Board of Directors of
Mistras, in consultation with management, has implemented this severance plan
(the “Plan”).  This Plan is designed to provide its participants with some level
of continued income and benefits upon the termination of their employment with
the Company under certain circumstances.

 

Participants

 

Participants who receive the benefit of this Plan (“Participants”) are U.S.
based full time employees of the Company who are:

 

Chief Executive Officer

Other Executive Officers

Senior Vice Presidents and Corporate Vice Presidents

Other managers or divisional vice presidents selected by the CEO and approved by
the Compensation Committee

 

If any Participant is party to an individual agreement with the Company that
provides for severance benefits in the event of termination of employment with
the Company, the individual will not be eligible to participate in the Plan
until the termination or expiration of the agreement.

 

Circumstance for Severance

 

Severance benefits are payable to a Participant pursuant to this Plan in the
following circumstances:

 

1.              Termination without Cause.

 

A Participant’s employment with the Company is terminated by the Company without
Cause, with “Cause” being any of the following:

 

a.              Participant is convicted of or pleads nolo contendere to a
felony;

 

b.              Participant is indicted for the commission of a felony against
the Company that has a materially adverse effect on the Company’s business;

 

c.               Participant commits fraud or a material act or omission
involving dishonesty with respect to the Company;

 

d.              Participant willfully fails or refuses to carry out the material
responsibilities of his or her employment;

 

e.               Participant commits a willful act (or failure to act) that
constitutes gross negligence which is materially injurious to the Company; or

 

[April 2013]

 

--------------------------------------------------------------------------------


 

f.                Participant willfully violates a material policy of the
Company, including policies on business ethics and conduct, and policies on the
use of inside information and insider trading.

 

A willful act or omission by a Participant means an act or omission not in good
faith and without reasonable belief that the action or omission was in the best
interest of the Company.

 

2.              Termination for Good Reason.

 

The Participant’s employment with the Company is terminated by the Participant
for “Good Reason,” with “Good Reason” being any of the following:

 

a.              there is a material adverse change in Participant’s status or
position, including a material diminution of his or her position, duties,
responsibilities or authority or the assignment to him of duties or
responsibilities that are materially inconsistent with his status or position;

 

b.              a reduction in Participant’s annual base salary or failure to
pay same;

 

c.               a reduction in Participant’s total target incentive award
opportunities during a fiscal year;

 

d.              the relocation of Participant’s principal place of employment by
more than 50 miles from the then current location;

 

e.               Participant is directed by the Board of Directors of Mistras or
a higher level officer of the Company to engage in conduct that is unethical or
illegal;

 

f.                in connection with a Change in Control (as defined below), the
failure or refusal by the successor or acquiring company to expressly assume the
obligations of the Company under this Plan at the time of the Change in Control;
or

 

g.               there is a material adverse change to this Plan.

 

The Plan does not apply to the termination of employment under any other
circumstances or for any reason except as expressly enumerated above.  This Plan
does not apply to the termination of a Participant’s employment due to the
Participant’s death or disability.  Disability means the Participant cannot
perform, with reasonable accommodations, the essential and customary functions
and responsibilities of his or her position for 150 consecutive calendar days or
150 or more calendar days in any 365 consecutive calendar period.

 

Conditions to Receive Severance

 

In order to receive any benefits under this Plan, a Participant must sign a
release agreement as a condition for severance benefits.  The release agreement
will provide the Company, its affiliates, and all officers, directors, employees
and other representatives of the Company and its affiliates with a full release
of any claims the Participant may have against them.  In addition, the release
agreement will have customary confidential requirements,
non-compete/non-solicitation restrictions during the period a Participant is
receiving severance payments (the “Restricted Period”), an acknowledgement of
the Company’s ownership of intellectual property, and a requirement to return
all Company property.

 

In order for the release agreement to be binding and effective, the Participant
must sign the release agreement and return it to the Company within 21 days
after he or she receives it and not have rescinded it within any applicable
rescission period, which will generally be 7 days unless a longer period is

 

2

--------------------------------------------------------------------------------


 

required by law.  The Company will endeavor to provide the Participant with the
release agreement within 10 days after his or her termination of employment.

 

Benefits

 

1.              Pay

 

No Change in Control

 

If a Participant’s employment is terminated by the Company without Cause or a
Participant terminates employment for Good Reason in a situation not involving a
Change in Control, as defined below, the following shall be the paid to the
Participant:

 

Chief Executive Officer:  18 months base salary plus a pro rata portion of the
annual cash bonus for the year in which Participant is terminated.  The bonus
amount shall be at the payout rate based upon Company performance at
Participant’s target bonus opportunity.

 

Other Executive Officers:  12 months base salary plus a pro rata portion of the
annual cash bonus for the year in which Participant is terminated.  The bonus
amount shall be at the payout rate based upon Company performance at
Participant’s target bonus opportunity.

 

Senior Vice President and Vice Presidents:  9 months base salary plus a pro rata
portion of the annual cash bonus for the year in which Participant is
terminated.  The bonus amount shall be at the payout rate based upon Company
performance at Participant’s target bonus opportunity.

 

All other Participants:  6 months base salary plus a pro rata portion of the
annual cash bonus for the year in which employee is terminated.  The bonus
amount shall be at the payout rate based upon Company performance at
Participant’s target bonus opportunity.

 

The annual cash bonus for the most recently completed fiscal year shall be
payable as if a Participant was still employed with the Company at time the
bonuses are paid, should termination occur after the end of the fiscal year and
before payment of the annual bonus.

 

Change in Control

 

If a Participant’s employment is terminated by the Company without Cause or a
Participant terminates employment for Good Reason, in either case within 6
months before or 2 years after a Change in Control, as defined below, the
following shall be the paid to the Participant:

 

Chief Executive Officer:  24 months base salary plus 2 years of annual cash
bonus at Participant’s target bonus opportunity.

 

Other Executive Officers:  18 months base salary plus 1-1/2 years of annual cash
bonus at Participant’s target bonus opportunity.

 

Senior Vice President and Vice Presidents:  12 months base salary plus 1 year of
annual cash bonus at Participant’s target bonus opportunity.

 

All other Participants:  9 months base salary plus 75% of one year of annual
cash bonus at Participant’s target bonus opportunity.

 

3

--------------------------------------------------------------------------------


 

The annual cash bonus for the most recently completed fiscal year shall be
payable as if a Participant was still employed with the Company at time the
bonuses are paid, should termination occur after the end of the fiscal year and
before payment of the annual bonus.

 

For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred if (a) any person (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”)) becomes the
beneficial owner (within the meaning of Exchange Act Rule 13d-3) of securities
of Mistras (not including in the securities beneficially owned by such person
any securities acquired directly from Mistras or its affiliates) representing
40% or more of the combined voting power of the Mistras’ then outstanding voting
securities, other than (1) Sotirios Vahaviolos, (2) Mistras, (3) any employee
benefit plan of Mistras, (4) any entity owned directly or indirectly by the
shareholders of Mistras in substantially the same proportion as their ownership
of stock of Mistras, or (5) any person who becomes a beneficial owner directly
or indirectly of securities of Mistras pursuant to a transaction described in
(b) below which meets the exceptions in (b) (1) - (3) below; or (b) there shall
have been consummated a consolidation, merger or reorganization of Mistras,
unless (1) the stockholders of Mistras immediately before such consolidation,
merger or reorganization own, directly or indirectly, at least a majority of the
combined voting power of the outstanding voting securities of Mistras or other
entity resulting from such consolidation, merger or reorganization,
(2) individuals who were members of the Board of Directors of Mistras (the
“Board”) immediately prior to the execution of the agreement providing for such
consolidation, merger or reorganization constitute a majority of the board of
directors of the surviving corporation or of a corporation directly or
indirectly beneficially owning a majority of the voting securities of the
surviving corporation, and (3) no person beneficially owns more than 50% of the
combined voting power of the then outstanding voting securities of the surviving
corporation (other than a person who is (A) Mistras or a subsidiary of Mistras,
(B) an employee benefit plan maintained by Mistras, the surviving corporation or
any subsidiary, or (C) the beneficial owner of 50% or more of the combined
voting power of the outstanding voting securities of Mistras immediately prior
to such consolidation, merger or reorganization); or (c) individuals who are
directors or director nominees of Mistras as of January 1, 2013 (the “Incumbent
Board”) cease for any reason to constitute a majority of the Board, provided
that any individual becoming a director subsequent to January 1, 2013 whose
appointment or nomination for election by Mistras’ stockholders, was approved by
a vote of at least two-thirds of the Incumbent Board shall be considered as
though such individual was a member of the Incumbent Board; or (d) the
stockholders of Mistras approve the complete liquidation or dissolution of
Mistras, or a sale or other disposition of all or substantially all of the
assets of Mistras (other than to an entity described in (a)(5) above).

 

Timing of Payments.  Severance payments under this Plan shall be paid pursuant
to the Company’s normal payroll cycle in which the Participant was paid
immediately prior to the termination of employment.  Each payment shall be
treated as a separate payment for purposes of Section 409A of the Internal
Revenue Code (or any successor provision).  Payments will begin being paid as
promptly as reasonably possible following the Participant’s return of the signed
release agreement and the expiration of any relevant rescission period.  If a
Participant has the ability to enable payments hereunder to commence in the year
employment is terminated or the following year, based upon the amount of time
the Participant takes to return the signed release, payments will not commence
until the year following termination of employment.  If a Participant is
entitled to payment pursuant to this Plan of deferred compensation subject to
section 409A prior to six months after such Participant’s termination of
employment, such payments will be deferred and paid in a lump sum after the end
of such six-month period.  Any such delay shall not affect the timing of other
payments under this Plan.

 

Severance not Earnings.  Amounts payable under this Plan will not be included as
earnings under any other Company plan, such Mistras 401(k) Savings Plan
contributions subject to matching.

 

4

--------------------------------------------------------------------------------


 

2.              Benefits

 

Medical Coverage.  If a Participant is enrolled in a Company-sponsored medical
plan at the time his or her employment is terminated, he or she may continue to
participate in the medical plan for up to twelve (12) months following
termination at the active employee rate.  After the 12 months of active rate
coverage, the Participant will be eligible to continue to participate in the
medical plan for up to an additional 18 months at full cost under COBRA.

 

Life Insurance.  A Participant may continue his or her group term life insurance
coverage existing at the time employment is terminated at the active employee
rate for up to 12 months following termination.

 

Base Salary.  For purposes of benefits under this plan, base salary shall mean
the highest annualized rate of base salary in effect for the Participant during
the 12 month period preceding termination of employment.

 

Other Benefits.  Benefits under all Company benefit plans and programs will
terminate in accordance with the terms of those plans as they are normally
applied to employees who resign or are terminated from their employment with the
Company.

 

3.              Equity Awards.

 

If a Participant’s employment is terminated by the Company without Cause or the
Participant terminates employment for Good Reason, not in connection with a
Change in Control, then during the Restricted Period (so long as the Participant
is complying with the confidentiality requirements and the non-compete and
non-solicitation restrictions in his or her release agreement), all equity
awards will continue to vest, and with respect to any outstanding
performance-based awards for which a measuring period ends before the end of
such Restricted Period, the amount of any awards payable or vesting will be
determined at the end of the applicable performance period as if the
Participant’s employment had continued.  Any vested stock options shall expire
90 days after the end of the Restricted Period.

 

If a Participant’s employment is terminated by the Company without Cause or the
Participant terminates employment for Good Reason within 6 months before or 2
years after a Change in Control, all equity-based incentive awards granted to
the Participant which were not paid out or fully vested in connection with the
Change in Control shall become fully vested immediately, with the payout under
any performance-based awards being equal to the target amount.

 

Administration

 

The Compensation Committee of the Board (the “Committee”) shall administer this
Plan and shall delegate administration of the Plan to a designated Plan
Administrator (“Plan Administrator”).  The Plan Administrator shall be initially
the Vice President, Human Resources, until such time as another Plan
Administrator is designated by the Committee.  In addition, the Plan
Administrator shall make, in his or her reasonable discretion, all
determinations arising in the administration, construction, or interpretation of
the Plan, including the rights to construe disputed Plan terms and provisions. 
All such determinations shall be conclusive and binding on all persons, except
as otherwise provided by law.  The Plan Administrator is authorized to approve
exceptions to this Plan, in his or her reasonable discretion, within the limits
prescribed by Section 409A of the Internal Revenue Code and other applicable
laws.  This Plan is intended to constitute separation pay for purposes of
Section 409A of the Internal Revenue Code and ERISA to the extent permissible
and is otherwise intended to be a deferred compensation plan maintained
primarily for a select group of management or highly compensated employees and
to comply with section 409A of the Code, and shall be interpreted strictly in
accordance with such foregoing intent.  The

 

5

--------------------------------------------------------------------------------


 

Company reserves the right to decide whether the circumstances justify the
payment of benefits under this Plan in any particular case, and the decision of
the Company is final.

 

Claims Procedure

 

If a dispute arises between the Plan Administrator and a Participant or
beneficiary over the amount of benefits payable under the Plan, the Participant
or beneficiary may file a claim for benefits by notifying the Plan Administrator
in writing of his or her claim. The Plan Administrator will review and
adjudicate the claim.  If the claimant and the Plan Administrator are unable to
reach a mutually satisfactory resolution of the dispute, it will be submitted to
arbitration under the rules of the American Arbitration Association.  Each
Participant agrees by continuing in his or her position which makes the
Participant eligible to be a Participant, that arbitration will be the sole
means of resolving disputes arising under the Plan and waives, on behalf of the
Participant and any of his or her beneficiaries, any right to litigate any such
dispute in a court of law.

 

Amendment & Termination

 

The Plan may be amended or terminated by the Company at any time for any reason,
with or without notice.  The Company reserves the right, by action of the
Compensation Committee of the Board, or by any duly appointed successor
committee or authorized delegate of the Board, to amend, modify, suspend or
terminate this Plan and to disqualify employees from eligibility under the Plan
at any time for any reason or for no reason with or without notice.  Any such
action is not contingent upon the financial condition of Mistras.

 

6

--------------------------------------------------------------------------------